Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 3-4, 27-31) in the reply filed on 24 October 2022 is acknowledged. Claims 1-2, 4-5, 7-9, 12-20 will be examined as corresponding to the elected Species and/or as generic claims based on Applicant's response (note that claims 4-5, and 9 are understood as being directed to the elected Species II, not as generic claims).
Claims 3, 6, 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic circuit, module, and system for radio wave powered battery switch. Other similar titles indicative of the basic function or use of the circuit for battery-powered electronic keys with switch connecting the battery to functional circuits in response to received radio waves would also be appropriate.
Claim Objections
Claims 12, 15, 19 objected to because of the following informalities:  
Re claim 12, 5th to last line, it is recommended the claim be amended to clarify by which of the capacitors the fifth diode's anode is connected to the power output terminal, since as drafted it would be confusing whether "a capacitor" refers to another new capacitor, or whether refers to one of the previously introduced capacitors. If the claim meant to refer to the first capacitor, it is recommended it be amended: "…a fifth diode which has an anode connected to the power input terminal via [[a]] the first capacitor…", as would appear to best match Applicant's corresponding circuits in Figs. 7-9, 27-31. It is generally advised that if claim language is meant to also refer to multi-stage arrangements in Figs. 8-9 that it may be clearer to have additional components more clearly introduced in a further dependent claim rather than vaguely referring to multiple arrangements in one claim. 
Re claims 15 and 19, respective last two lines, it is recommended the claims be amended: "[[a]] the power supply configured to output DC electric power; and [[a]] the load…" since the power supply and load are already introduced in the electronic circuit of claim 1 on which the claims depend, and to avoid confusion as to whether the same or different elements are being referred to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, 15, 17, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iiyama (US6489883).
Re claim 1, Iiyama teaches an electronic circuit (see Figs. 2-3), comprising: 
a switch (transistor <21>) which is connected between a power supply (battery <29>) configured to output direct current (DC) electric power and a load (main circuit unit <13>) driven by DC electric power supplied from the power supply and which switches a connection state between the power supply and the load from a non-conduction state in which a supply of electric power from the power supply to the load is cut off to a conduction state in which the supply of electric power from the power supply to the load is allowed (see Iiyama: 7:61-8:27, Fig. 2 regarding operation of transistor <21> to be OFF/ON to selectively connect battery <29> to supply main circuit unit <13>); 
a power conversion circuit (rectifier <2> and the diode between rectifier and inverting input terminal of comparator <23>, see Iiyama: 7:61-8:27, Fig. 2) which includes a power input terminal (terminal <101>) to which electric power obtained by radio waves received by an antenna (transmitter-receiver <1>, see Iiyama: 1:5-9, 5:62-6:5, 6:58-67, Figs. 1-2 regarding transmitter-receiver including an antenna for receiving radio waves) capable of receiving radio waves is input and a DC power output terminal (output of diode between rectifier <2> and inverting input terminal of comparator <23>, see Iiyama: 7:61-8:27, Fig. 2) configured to output DC electric power and which converts electric power input to the power input terminal into DC electric power and outputs the converted DC electric power from the DC power output terminal (see Iiyama: 7:61-8:27, Fig. 2 regarding rectifier <2> receiving RF power from transmitter-receiver to convert to DC voltage output to comparator <23> input; note that there is some inconsistency in the description which discloses the DC output of rectifier <2> provided to the comparator input which appears different than the connection arrangement shown in Fig. 2, but regardless the intervening diode outputting to the inverting terminal of the comparator may be considered part of the power conversion circuit and would inherently convert the signal to DC); and 
a control circuit (comparator <23>) which includes an input terminal (inverting terminal of comparator <23>) connected to the DC power output terminal of the power conversion circuit and an output terminal (output of comparator <23> to transistor <21>) connected to the switch and configured to control the connection state of the switch and controls the connection state of the switch such that it is brought into the conduction state when the power conversion circuit outputs DC electric power due to reception of radio waves by the antenna (see Iiyama: 7:61-8:27, Fig. 2 regarding comparator <23> controlling transistor <21> to turn ON in response to receiving sufficiently high DC voltage due to received radio waves from transmitter-receiver <1>). See Iiyama: 1:5-9, 5:62-6:5, 6:58-67, 7:61-8:27, Figs. 1-4, 8. Note also that as currently drafted, various other similar prior art references, including some cited below, would similarly be able to teach the basic recited circuit having switch controlled to connect battery to load in response to receiving and rectifying radio waves. See also Conclusion below for further suggestions.
Re claim 2, Iiyama teaches the electronic circuit according to claim 1, wherein the control circuit further includes a power supply terminal (upper supply voltage terminal of comparator <23>, see Iiyama: 7:61-8:14, Fig. 2) configured to receive electric power supplied from the power supply, and when the switch is switched to be in the conduction state, the control circuit keeps the switch in the conductive state by electric power supplied from the power supply to the power supply terminal (see Iiyama: 7:61-8:14, Fig. 2 regarding battery <29> connected to upper supply voltage terminal of comparator <23> for its operation, the battery <29> connected to maintain operation logic of comparator <23> and also used to provide bias voltage to turn on the transistor <21> generally as seen in circuit of Fig. 2).
Re claim 4, Iiyama teaches the electronic circuit according to claim 1, wherein the control circuit includes an electric power detector (comparator <23>) which includes a reference input terminal (noninverting terminal of comparator <23>), a detection input terminal (inverting terminal of comparator <23>), and a voltage detection output terminal (output of comparator <23> to transistor <21>) configured to output a potential according to a potential of the detection input terminal and a potential of the reference input terminal, and the detection input terminal is connected to the voltage detection output terminal (see Iiyama: 7:61-8:27, Fig. 2 regarding comparator terminals, general electrical connection between detection input terminal and voltage detection output terminal through the comparator circuitry, and operation to control comparator output based on the inputs; note generally that claim language is given broadest reasonable interpretation, and if specific circuit arrangements are intended their specific components, direct/indirect electrical connections, or similar must be explicitly claimed).
Re claim 7-9, Iiyama teaches the electronic circuit according to claim 1, wherein the power supply (battery <29>, see Iiyama: 7:61-8:14, Fig. 2) includes a positive electrode terminal (battery <29> positive terminal) and a negative electrode terminal (battery <29> negative terminal), and the power conversion circuit (rectifier <2> and diode between rectifier and comparator <23> inverting input terminal, see Iiyama: 7:61-8:14, Fig. 2) includes a reverse current reducer (diode between rectifier and comparator, see Iiyama: 7:61-8:14, Fig. 2 regarding arrangement of the diode to prevent current flow back on a path from the battery positive terminal through comparator circuitry and rectifier <2>/the diode itself to ground) configured to reduce a current flowing from the positive electrode terminal of the power supply to the negative electrode terminal of the power supply via the control circuit and the power conversion circuit; wherein the reverse current reducer supplies, to the DC power output terminal (output of diode between rectifier <2> and comparator <23> inverting terminal, see Iiyama: 7:61-8:14, Fig. 2), DC electric power, in which electric power has been converted, input to the power input terminal and reduces a current from the DC power output terminal to the power conversion circuit (see Iiyama: 7:61-8:14, Fig. 2 regarding the diode arranged to supply DC power that is received and converted from RF power at terminal <101> and inherently reducing any reverse current back through the diode); wherein the reverse current reducer includes a third diode (diode between rectifier and comparator, see Iiyama: 7:61-8:14, Fig. 2), and the DC electric power, in which electric power has been converted, input to the power input terminal flows through the third diode in a forward direction to be supplied to the DC power output terminal (see Iiyama: 7:61-8:14, Fig. 2 regarding diode supplying DC power converted from the RF power at terminal <101> in forward direction to the output of the diode). Note generally also that the reverse current prevention of a diode in direction opposite to its forward direction is inherent, and that as currently drafted the circuit connection relationship intended by the claims is somewhat vague and would likely be clearer and simpler by properly introducing all the specific circuit components of the power conversion circuit and/or power detector circuit and their specific connection arrangement with the diode(s).
Re claim 15, Iiyama teaches a module (see Iiyama: Fig. 1 regarding overall arrangement of the circuit with other device components), comprising: the electronic circuit according to claim 1; a power supply configured to output DC electric power; and a load driven by DC electric power supplied from the power supply (see discussion of claim 1 above regarding corresponding components already mapped).
Re claim 17, Iiyama teaches a system, comprising: the module according to claim 15 (see discussion of claim 15 above); and a transmitter (question unit, see Iiyama: 5:62-6:6, Figs. 1-2 regarding the undepicted question unit which sends the radio wave signal for reception by the transmitter-receiver <1> as discussed above regarding claim 1) configured to transmit prescribed radio waves to the module.
Re claim 19, Iiyama teaches a module (see Iiyama: Fig. 1 regarding overall arrangement of the circuit with other device components), comprising: the electronic circuit according to claim 2; a power supply configured to output DC electric power; and a load driven by DC electric power supplied from the power supply (see discussion of claims 1-2 above regarding corresponding components already mapped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iiyama.
Re claim 5, Iiyama teaches the electronic circuit according to claim 4, further comprising: a resistor (resistor <22>), wherein the detection input terminal (inverting terminal of comparator <23>) is connected to the voltage detection output terminal (output of comparator <23> to transistor <21>) via the resistor (see Iiyama: 7:61-8:14, Fig. 2 regarding inverting terminal indirectly connected to comparator output terminal through the comparator circuitry, the resistor, and the transistor, or other similar electrical paths; note under broadest reasonable interpretation electrical connection may comprise direct or indirect electrical connections unless explicitly limited otherwise). Although Iiyama generally discloses the value of the resistor may be adjusted as appropriate to control the triggering level (see Iiyama: 8:1-6, Fig. 2), Iiyama does not explicitly disclose the resistor having a resistance value be 10 mega-ohms or more. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of Iiyama with the resistor having resistance of 10 mega-ohms or more since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. Based on the suggestions of Iiyama, one of ordinary skill would find it obvious to select resistances within the range to adjust the comparator trigger voltage level to lower levels for example by raising resistance to be more sensitive to lower voltage values from the received radio waves if so desired.
Re claim 16, Iiyama teaches the module according to claim 15, and generally suggests the module may be accommodated in some form of housing (see Iiyama: Figs. 4, 8 regarding general application in remote door key devices with corresponding housings/casings), but does not explicitly disclose providing a waterproof housing for the module. Official Notice is hereby taken, however, that it is very well-known in the art of wireless devices and also key devices to design the device module to be accommodated in a waterproof housing, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so for purposes of providing construction to protect the electronic components from contacting and being damaged by water as is very well-known in the relevant arts.
Re claim 18, Iiyama teaches a system, comprising: the module according to claim 16 (see discussion of claim 16 above); and a transmitter (question unit, see Iiyama: 5:62-6:6, Figs. 1-2 regarding the undepicted question unit which sends the radio wave signal for reception by the transmitter-receiver <1> as discussed above regarding claim 1) configured to transmit prescribed radio waves to the module.
Re claim 20, Iiyama teaches the module according to claim 19, and the further recited limitations essentially correspond to the same limitations recited in claim 16 and are therefore rejected by the same reasoning applied in claim 16 above. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iiyama in view of Umeda (US2008/0100491).
Re claim 12-14, Iiyama teaches the electronic circuit according to claim 7, and although discloses a general rectifier <2> part of the power conversion circuit, does not explicitly disclose the specific circuit arrangement of the rectifier (see Iiyama: 7:61-8:14, Fig. 2; see also discussion of claim 1 above regarding disclosure of Iiyama regarding rectifier arrangement). Umeda, however, teaches that it is known in the art of electronic circuits triggering activation of a device in response to received radio frequency signals to provide a power conversion circuit/rectifier for equivalently converting the received RF signal to DC to supply to corresponding detection circuitry for triggering the device (see Umeda: [0055-0056], [0062], Fig. 1), wherein the power conversion circuit (rectifier circuit <21>, see Umeda: [0067-0068], Fig. 3) includes at least a first capacitor (<C1>) which includes a first electrode connected to the power input terminal (RF input) and a second electrode, a fourth diode (diode connected transistor <MR2>) which has an anode connected to a grounding point (DC GND) and a cathode connected to the second electrode of the first capacitor, a second capacitor (<C2>) which includes a first electrode connected to the DC power output terminal (DC output) and a second electrode connected to the grounding point, and a fifth diode (diode connected transistor <MR1>) which has an anode connected to the power input terminal via a capacitor (<C1>) and a cathode connected to the first electrode of the second capacitor, and the reverse current reducer reduces a current flowing from the DC power output terminal to the grounding point via the fourth diode and the fifth diode (see Umeda: [0068-0069], Fig. 3 regarding diode connected transistors which inherently reduce current in direction opposite of the forward direction, i.e. blocking current from DC output to DC GND); wherein the reverse current reducer includes the fifth diode; wherein the reverse current reducer includes the fourth diode (see above regarding the diode connected transistors having reverse current reduction inherent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iiyama to incorporate the teachings of Umeda by implementing/substituting the rectifier of Iiyama with the known, equivalent rectifier circuit of Umeda and using the rectified output to provide DC voltage for detection/triggering purposes as suggested by both Iiyama and Umeda, for purposes of providing known, equivalent means of rectifying RF signal to DC for use in subsequent detection/triggering circuits, and further for purposes of providing rectification circuit which consumes no power during standby and not in use (see Umeda: [0062]). Note, see also other similar cited prior art of record for further examples of this RF-DC rectification circuit, suggesting it is a well-known and commonly used RF-DC conversion circuit in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-20, of U.S. Patent No. 11404916 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 1, Reference Patent claim 1 anticipates the recited limitations. Note that the Reference Patent's "first antenna" and "first power conversion circuit" respectively correspond to the presently claimed antenna and power conversion circuit.
Re claims 15-18, Reference Patent claims 17-20 recite the same further limitations.

Claims 1, 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13, of U.S. Patent No. 11329514 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 1, Reference Patent claim 1 anticipates the recited limitations. Note that the Reference Patent's "first antenna" and "first power conversion circuit" respectively correspond to the presently claimed antenna and power conversion circuit. Additionally, the presently claimed switching "when the power conversion circuit outputs DC electric power due to reception of radio waves by the antenna" is anticipated by Reference Patent claim 1 recitation of switching "when a difference between electric power input from the first input terminal and electric power input from the second input terminal is larger than a predetermined value" (i.e. switching is broadly due to operation where the first antenna is receiving radio waves).
Re claims 15-18, Reference Patent claims 11-13 recite the same further limitations.

Claims 1, 7-9, 12-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of copending Application No. 17/183994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 1, Reference Application claim 1 anticipates the recited limitations. 
Re claims 7-9, 12-14, Reference Application claim 1 anticipates the further recited limitations. Note that the Reference Application's "first diode" or "second diode" arranged as recited are inherently the "reverse current reducer" and "third diode" recited in present claims 7-9 (a diode inherently reduces current in the reverse direction towards its anode, and they arranged with respect to the power supply and ground as required in Reference Application claim 1). The recitation also anticipates the arrangement of present claims 12-14 with the Reference Application's "first diode" and "second diode" respectively corresponding to the presently claimed "fourth diode" and "fifth diode".
Re claims 15-18, Reference Patent claims 4-7 recite the same further limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
In summary, it is recommended Applicant consider the prior art rejections, as well as other cited prior art of record, which appears to generally teach the basic electronic circuit with RF-DC conversion circuit receiving RF radio waves from antenna to trigger a control circuit/detector to turn on a switch connecting power supply to load, is fairly well known in the art. It is generally recommended that if the specific power detector circuit arrangement with particular transistor, inverter, and resistor arrangement shown together in Figs. 3 and 4A is a special detector circuit not well-known in the prior art, that the claims be amended to explicitly recite in detail the depicted circuit arrangement with appropriate explanation of nonobviousness. Applicant is also generally reminded of their duty to disclose any known pertinent information, such as whether the detector circuit of Fig. 4A may be known by any standard terminology or similar, to allow for thorough examination. Applicant is cautioned that claim language is given its broadest reasonable interpretation, and that broad description of the circuit, such as only requiring general electrical connection between components rather than direct electrical connection or omitting the components of the circuit, could result in similar prior art such as the circuits of Umeda potentially broadly reading on the claim language. Applicant should also address the Double Patenting rejections as appropriate. Applicant may contact the Examiner to discuss possible amendments, the office action, or the withdrawn claims, as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836